Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19    PageID.1136   Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

  REBECCA FRISKE, individually and on
  behalf of all others similarly situated,   Case No. 16-cv-12799-DML-EAS

                    Plaintiff,               District Judge David M. Lawson
                                             Magistrate Judge Elizabeth A.
        v.                                   Stafford


  BONNIER CORPORATION, a Delaware
  corporation,

                    Defendant.

        BRIEF IN SUPPORT OF MOTION FOR BOND ON APPEAL




                                         i
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19                                 PageID.1137           Page 2 of 11




             CONTROLLING OR MOST APPROPRIATE AUTHORITY
 Cases

 Adsani v. Miller, 139 F.3d 67 (2d Cir. 1998).........................................................3, 5

 Chambers v. NASCO, Inc., 501 U.S. 32 (1991).....................................................5, 6
 Gemelas v. Dannon Co., 2010 WL 3703811, at *1 (N.D. Ohio 2010) .....................4

 HMG Prop. Investors, Inc. v. Parque Indus. Rio Canas, Inc.,
 847 F.2d 908 (1st Cir. 1988) ......................................................................................5

 In re Advanced Elecs., Inc., 283 F. App’x 959 (3d Cir. 2008) ..................................4

 In re Am. Presidential Lines, Inc., 779 F.2d 714 (D.C. Cir. 1985) ...........................4
 In re Cardizem CD Antitrust Litig., 391 F.3d 812 (6th Cir. 2004) ................... 3, 4, 5

 In re Munn, 891 F.2d 291 (6th Cir. 1989) .................................................................3
 In re Polyurethane Foam Antitrust Litig.,
 178 F. Supp. 3d 635 (N.D. Ohio 2016)..................................................................5, 6
 Linneman v. Vita-Mix Corp.,
 No. 1:15-cv-748, 2018 WL 5722722 (S.D. Ohio Nov. 1, 2016) ...........................5, 6

 Pedraza v. United Guar. Corp., 313 F.3d 1323 (11th Cir. 2002) .................... 3, 5, 6

 Sckolnick v. Harlow, 820 F.2d 13 (1st Cir. 1987) .....................................................5
 Tennille v. Western Union Co., 774 F.3d 1249 (10th Cir. 2014) ..............................4

 Tri-Star Pictures, Inc. v. Unger, 32 F. Supp. 2d 144 (S.D.N.Y. 1999) .....................4
 Venen v. Sweet, 758 F.2d 117, (3d Cir. 1985 .............................................................4
 Rules

 Fed. R. App. P. 39 ......................................................................................................4
 Fed. R. App. P. 7 ........................................................................................... 3, 4, 5, 6




                                                             ii
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19        PageID.1138     Page 3 of 11




 I.    INTRODUCTION

       After this Court rejected the objection of Joseph Marchese, Counsel for

 Objector William LaTarte, and granted final approval to this settlement, Objector

 LaTarte’s Counsel has opted to continue his “extortion attempt dressed up in

 procedural nomenclature” (Order Granting Final Approval, Dkt. No. 78, at 11) by

 filing a frivolous appeal. For the reasons set forth below, the Class respectfully

 moves this Court for an Order requiring the Objector to post an appeal bond pursuant

 to Rule 7 of the Federal Rules of Appellate Procedure. The Class further requests

 that such bond be set in the amount of $45,200, to be posted by the Objector, to cover

 a portion of the costs of the appeal.

 II.   FACTS
       The facts of Objector LaTarte’s Counsel’s campaign to extort a payment from

 the Class Settlement Fund prior to the Final Fairness hearing have been set forth in

 the Declaration of Gary Lynch (Dkt. No. 75-1) and described by the Court in its

 Order Granting Final Approval (Dkt. No. 78, at 10-11). But to briefly summarize,

 the tactics Objector’s Counsel used demonstrated egregious bad faith and no effort

 whatsoever to improve the Settlement for the benefit of the Class. Objector’s

 Counsel first demanded payment to resolve the objection on July 2, 2019, only a

 week after the Court granted preliminary approval. (Dkt. No. 75-1 at 7–8). But

 Objector’s primary grounds for objection had not even materialized yet, as Objector


                                           1
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19        PageID.1139     Page 4 of 11




 did not know at that time when Class Counsel’s petition for attorneys’ fees would

 be filed. This is likely why Objector’s Counsel did not disclose the grounds for the

 objection until August 22, 2019 (Id. at 9), at which point it was too late for Class

 Counsel to avoid the objection by petitioning for fees at an earlier time. Objector’s

 Counsel never once suggested a modification to the Class Settlement or made any

 effort to benefit the absent Class Members. (Id. at 10). This timeline proves that

 Objector’s Counsel’s only objective throughout this process has been to extract a

 payment from Class Counsel.

       The Motion for Final Approval and supporting materials was filed on

 September 3, 2019. (Dkt. No. 75). That same day, Class Counsel filed their separate

 Motion for an Award of Attorney’s Fees and Costs (Dkt. No. 76). Both documents

 were served on Objector LaTarte’s Counsel pursuant to the ECF system.

       Objector LaTarte’s Counsel did not bother to appear at the Final Fairness

 Hearing to argue for his objection. Nor, despite his objection being ostensibly that

 he was not given an opportunity to meaningfully review the fee petition, did he file

 a response with the 14 days allowed by Local Rules (Order, Dkt. No. 78, at 9) (“The

 14 days allowed by LR 7.1(e)(2)(B) was sufficient to allow LeTarte to respond to

 the fee motion, had his attorney been the least bit attentive.”) Finally, Objector

 LaTarte’s Counsel did not object to the substance of the fee request, either following

 the initial motion or within the two weeks of Class Counsel filing supplemental


                                           2
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19           PageID.1140     Page 5 of 11




 materials following the Final Approval (Dkt. No. 79; see also Order Granting Motion

 for Attorney Fees, Dkt. No. 80) (“Objector William LeTarte asserts that the final

 settlement should be disapproved for other reasons, but he has not objected to the

 substance of the attorney’s fee request.”)

        Despite the demonstrated lack of interest in the substance of any objection, on

 October 25, 2019 Objector LaTarte’s Counsel filed his Notice of Appeal. The Class

 now seeks security for the costs of the delay he will cause.

 III.   LEGAL FRAMEWORK
        Federal Rule of Appellate Procedure 7 states that, “[i]n a civil case, the district

 court may require an appellant to file a bond or provide other security in any form

 and amount necessary to ensure payment of costs on appeal.” The purpose of an

 appeal bond is “to protect the rights of appellees brought into appeals courts by [the]

 appellants.” Adsani v. Miller, 139 F.3d 67, 75 (2d Cir. 1998). Appeal bonds also

 serve to discourage frivolous appeals. See Pedraza v. United Guar. Corp., 313 F.3d

 1323, 1333 (11th Cir. 2002) (“[A]n appellant is less likely to bring a frivolous appeal

 if he is required to post a sizable bond . . . .”).

        Under the Rule, the Court has the discretion to decide whether to require a

 bond and the amount of the bond. See In re Munn, 891 F.2d 291, 291 (6th Cir. 1989);

 see also In re Cardizem CD Antitrust Litig., 391 F.3d 812, 818 (6th Cir. 2004). The

 Court retains jurisdiction “during the pendency of the appeal” to order appeal bonds.


                                               3
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19          PageID.1141     Page 6 of 11




 See In re Advanced Elecs., Inc., 283 F. App’x 959, 963 (3d Cir. 2008) (quoting

 Venen v. Sweet, 758 F.2d 117, 120-21(3d Cir. 1985). The amount of the bond set by

 the Court is reviewable only for abuse of discretion. In re Cardizem, 391 F.3d at 818

 (6th Cir. 2004).

       When faced with a motion requesting an appeal bond, a district court must

 determine (a) whether a bond is appropriate, and (b) if so, how much the bond should

 be. Gemelas v. Dannon Co., 2010 WL 3703811, at *1 (N.D. Ohio 2010). Regarding

 the first question, “courts typically consider (1) the appellant’s financial ability to

 post a bond; (2) the risk that the appellant would not pay appellee’s costs if the appeal

 is unsuccessful, (3) the merits of the appeal, and (4) whether the appellant has shown

 any bad faith or vexatious conduct.” Id. at *1 (citing Tri-Star Pictures, Inc. v. Unger,

 32 F. Supp. 2d 144, 147–150 (S.D.N.Y. 1999)).

       Regarding the bond amount, Fed. R. App. P. 7 directs this Court to set an

 “amount necessary to ensure payment of costs on appeal.” Appellate courts have

 reached different conclusions regarding what qualifies as “costs on appeal.” The

 D.C. and Third Circuits, for example, take a limited view, restricting an appeal bond

 “to only costs listed in [Fed. R. App. P.] 39.” Tennille v. Western Union Co., 774

 F.3d 1249, 1255 (10th Cir. 2014) (citing In re Am. Presidential Lines, Inc., 779 F.2d

 714, 716 (D.C. Cir. 1985)). The Sixth Circuit takes a more expansive view,

 following the Second and Eleventh Circuits, and has held that the meaning of “costs”


                                            4
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19             PageID.1142   Page 7 of 11




 under Fed. R. App. P. 7 may also include attorneys’ fees, depending on the

 circumstances of the case. See In re Cardizem, 391 F.3d at 816–17. In determining

 whether to include anticipated attorneys’ fees in a Rule 7 bond, district courts within

 the Sixth Circuit have considered whether the objection and appeal were filed in bad

 faith. See In re Polyurethane Foam Antitrust Litig., 178 F. Supp. 3d 635, 644–45

 (N.D. Ohio 2016); Linneman v. Vita-Mix Corp., No. 1:15-cv-748, 2018 WL 5722722

 at *3–4 (S.D. Ohio Nov. 1, 2016).

       At least two circuits permit district courts to consider the likelihood that the

 appellate court will find the appeal is frivolous as a factor when deciding whether to

 include anticipated attorneys’ fees in an appeal bond. Adsani , supra, at 79 (2d Cir.

 1998) (“A district court, familiar with the contours of the case appealed, has the

 discretion to impose a bond which reflects its determination of the likely outcome of

 the appeal.”); Sckolnick v. Harlow, 820 F.2d 13, 15 (1st Cir. 1987) (“[O]n

 preliminary examinations of the merits of that appeal, we cannot say that the district

 court abused its discretion in judging it to be frivolous.”).

       District courts also have inherent authority to include attorney fees in an

 appeal bond as part of the courts’ authority to manage the cases before them.

 Pedraza, supra, at 1335 (citing Chambers v. NASCO, Inc., 501 U.S. 32, 47–48

 (1991), and HMG Prop. Investors, Inc. v. Parque Indus. Rio Canas, Inc., 847 F.2d

 908, 916 (1st Cir. 1988)). “Notably, courts possess these powers ‘even if procedural


                                            5
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19         PageID.1143    Page 8 of 11




 rules exist which [govern] the same conduct.’” Id. (quoting Chambers, 501 U.S. at

 49). At least two district courts within the Sixth Circuit have relied in part on this

 inherent power when deciding to include attorneys’ fees in a Rule 7 bond. In re

 Polyurethane, supra, at 644; Linneman v. Vita-Mix Corp., supra, at *4.

 IV.   ARGUMENT
           a. A Bond is Appropriate

       The appeal here lacks merit given the record of discovery undertaken by Class

 Counsel and the ample time under the rules given to the Class to object if a legitimate

 concern existed regarding the requested fees. Further, Objector’s Counsel Joseph

 Marchese has acted in bad faith throughout this process. If the grounds for objection

 had been legitimate, Mr. Marchese could and should have identified them to Class

 Counsel at an earlier time, when the filing of the fee petition could have been

 accelerated to address any possible procedural concerns.

       But Mr. Marchese contacted Class Counsel looking for a payment as soon as

 preliminary approval was granted – even before notice was issued and before the

 primary grounds for LeTarte’s objection existed at all. His supposed objection to the

 timing of the fee petition was just a post hoc pretext for extortion, as the Court

 concluded in its opinion. He refused multiple requests from Class Counsel to

 disclose the basis of his objection and refused to discuss the objection in writing for

 over a month, only disclosing it four days before the objection deadline, when any


                                           6
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19         PageID.1144    Page 9 of 11




 opportunity for Class Counsel to file the fee petition early to address his due process

 argument had passed. Throughout this period and up to the present, he has been eager

 to drop his objection to this supposed due process violation in exchange for payment

 of $30,000. This demand, of course, is not tethered to any relief whatsoever for the

 Class or any adjustment to the Settlement. Where, as here, an objector has acted in

 bad faith or a vexations manner, imposing a bond on appeal is appropriate. In this

 case, the Court has already found the objection to be an “extortion attempt dressed

 up in procedural nomenclature.” Nor should there be any doubt that the Objector,

 who is represented by a national law firm, could post a bond if required. Finally,

 given the Objector’s failure to appear at the final farness hearing to argue for his

 objection, it is not unreasonable to be concerned that the objector would not pay

 assessed costs after an unsuccessful appeal.

           b. The Bond Should Be Set at $45,200
       This Court should include anticipated attorneys’ fees in an appeal bond

 because, as explained above, the objection was filed in bad faith and the appeal of

 this Court’s approval order is frivolous. Class Counsel conservatively expects

 approximately 75 hours of attorney time will be required over the pendency of the

 appeal in briefing, required mediation, preparation for oral argument, responding to

 inquiries of class members, and travel time for oral argument. (Myers Decl. ¶4). This

 Court has already approved an hourly rate of $600 for Class Counsel, so the total fee


                                           7
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19         PageID.1145    Page 10 of 11




 for the appeal would be $45,000. The costs of printing and mailing appellate briefs

 and record appendices will be approximately $200, at minimum. (Myers Decl. ¶5).

 Thus, the Court should set a total bond amount of $45,200.

 V.    CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court enter

 an order requiring Objector William LeTarte to post an Appeal Bond of $45,200.

  Dated: December 23, 2019                    /s/ Daniel O. Myers
                                              Daniel Myers
                                              THE LAW OFFICES OF DANIEL
                                              O. MYERS
                                              4020 Copper View Ste. 225
                                              Traverse City, MI 49684
                                              Phone: (231) 943-1135
                                              Fax: (231) 368-6265
                                              dmyers@domlawoffice.com

                                              Gary F. Lynch
                                              Jamisen A. Etzel
                                              CARLSON LYNCH, LLP
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh, PA 15224
                                              Phone: (412) 322-9243
                                              Fax: (412) 231-0246
                                              glynch@carlsonlynch.com
                                              jetzel@carlsonlynch.com

                                              Attorneys for Plaintiff




                                          8
Case 2:16-cv-12799-DML-EAS ECF No. 85 filed 12/23/19      PageID.1146     Page 11 of 11




                          CERTIFICATE OF SERVICE

       I hereby certify that on Monday, December 23, 2019, I electronically filed the
 foregoing document with the Clerk of Court using the Court’s ECF filing system,
 which will send notification to all Counsel of record.

                                                    /s/ Daniel O. Myers
                                                    Daniel O. Myers




                                          9
